Citation Nr: 1019574	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating than the 20 
percent assigned for residuals of lumbosacral spine injury 
with degenerative changes.  

2.  Entitlement to an effective date earlier than July 5, 
2002, for service connection for residuals of lumbosacral 
spine injury with degenerative changes.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1969 to 
March 1979.  He also served for many years in the Naval 
Reserve.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2009 Decision Review Officer (DRO) 
rating decision of the above Department of Veterans Affairs 
(VA) Regional Office (RO), granting service connection for 
residuals of lumbosacral spine injury with degenerative 
changes, assigning an effective date of July 5, 2002, and 
granting an initial disability rating of 20 percent.  This 
determination resolved the prior appealed issue of 
entitlement to service connection for a low back disorder.

The issue of entitlement to a higher initial rating than the 
20 percent assigned for residuals of lumbosacral spine injury 
with degenerative changes is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO based on the 
Veteran's representation by a private attorney.  VA will 
provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  An August 2009 decision denyied reopening of a claim for 
service connection for a back disorder, and was not timely 
appealed.

2.  A request to reopen a claim for service connection for a 
back disorder was received on July 5, 2002.  That request was 
granted, and the reopened claim was granted by a DRO decision 
in January 2009, assigning an effective date for service 
connection for residuals of lumbosacral spine injury with 
degenerative changes of July 5, 2002, the date of receipt of 
the request to reopen the claim.

3.  The Veteran has not alleged clear and unmistakable error 
(CUE) in a prior decision as a basis for his claim for an 
earlier effective date for service connection for residuals 
of lumbosacral spine injury with degenerative changes.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 5, 2002, 
for the grant of service connection for residuals of 
lumbosacral spine injury with degenerative changes, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2009). This notice must be provided prior to an 
initial decision on a claim by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC). Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006), (holding that, when a claim for service connection 
has been proven, the purpose of 38 U.S.C.A. § 5103(a) has 
been satisfied and the requirement of notice under its 
provisions has been satisfied).  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, the Veteran's appealed claim for an earlier effective 
date for service connection for residuals of lumbosacral 
spine injury with degenerative changes falls squarely within 
the pattern above.  Thus, no additional VCAA notice was 
required with respect to that appealed issue.  Furthermore, 
in the course of appeal, in a November 2009 SOC responsive to 
the Veteran's June 2009 Notice of Disagreement (NOD) with the 
effective date assigned, the Veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate the claim for an earlier effective date for 
service connection.  By the original VCCA notice letter in 
August 2002, the Veteran was told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession was obtained.

The Board further finds that the RO appropriately assisted 
the Veteran in obtaining indicated treatment and evaluation 
records, and associated all records obtained with the claims 
folders. Service treatment records were also obtained and 
associated with the claims file. The RO also informed the 
Veteran including by the appealed rating action and by the 
SOC, of records obtained, and thus by implication of records 
not obtained, in furtherance of his earlier effective date 
claim.

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  Records of post-service treatment have been 
associated with the claims file.  The Veteran was afforded an 
opportunity to address his claim, and did so by submitted 
statements, and he has not indicated a desire to further 
address his claim that remains unfulfilled.  The case 
presents no reasonable possibility that additional 
evidentiary requests would further the appealed claim for an 
earlier effective date for service connection for residuals 
of lumbosacral spine injury with degenerative changes. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.

Additionally, in this case, with regard to the effective date 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect 
the outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the initial 
rating assigned for period beginning October 1, 2005.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As discussed 
infra, there is presented no basis in the law or facts of 
this case to support an effective date earlier than that 
assigned for service connection for residuals of lumbosacral 
spine injury with degenerative changes.  Absent a theory of 
entitlement either raised by the record or by the appellant 
which gives rise to an indication that additional development 
may be warranted to support the claim, there is no basis for 
further notice or development of this claim. 

It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Neither he nor his attorney has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of the current 
appeal, nor has he or his attorney suggested in any way that 
there is any prejudice due to a lack of proper VA notice or 
assistance.  See Shinseki v. Sanders, supra.  

Finally, the Veteran has demonstrated knowledge of, and has 
acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and attorney had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

II. Earlier Effective Date for Service Connection for 
Residuals of
Lumbosacral Spine Injury with Degenerative Changes

The Veteran claims entitlement to an effective date earlier 
than July 5, 2002, for service connection for residuals of 
lumbosacral spine injury with degenerative changes.  

The Veteran was last previously denied service connection for 
a back disorder by an August 1999 decision, based on the 
Veteran's failure to submit new and material evidence to 
reopen that claim.  The Veteran thereafter had one year to 
file a Notice of Disagreement with that denial of claim.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2009).  
When he failed to submit a timely NOD with the August 1999 
rating decision, it became final as to the denial of service 
connection for a back disorder.  38 C.F.R. §§ 20.302, 20.1103 
(2009).

Thus, it is appropriate for the Board to consider the claim 
submitted on July 5, 2002, as a request to reopen the 
previously denied claim for service connection for a back 
disorder.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  
The Veteran recognized this in that July 5, 2002, submission, 
when he stated, "I desire to reopen my claim for the 
following condition.  1.  Back cond."  The effective date 
already assigned in this case for service connection for 
residuals of lumbosacral spine injury with degenerative 
changes, of July 5, 2002, is this date of receipt of the 
request to reopen the claim.  

The general rule applicable in such cases is that the 
effective date of service connection will be the latter of 
the date of receipt of the request to reopen or the date at 
which entitlement arose, whichever is later.   38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400(r) 
(2009).   Thus, the Veteran has already been assigned the 
earliest possible date under this rule, which was the date of 
receipt of the request to reopen.  

To assign an effective date earlier than July 5, 2002, would 
require disturbing the finality of the prior denial of claim 
in August 1999.  The Board notes that there are two statutory 
exceptions to the rule of finality.  First, pursuant to 38 
U.S.C. § 5108, the Secretary must reopen a claim if new and 
material evidence regarding the claim is presented or 
secured.  Second, a decision is subject to revision on the 
grounds of clear and unmistakable error in a prior decision 
denying service connection.   38 U.S.C.A. §§ 5109A (decision 
by the Secretary) & 7111 (decision by the Board).  These are 
the only statutory exceptions to the finality of VA 
decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Because the appropriate date for service connection has 
already been assigned based on the request to reopen received 
on July 5, 2002, the only remaining basis for an earlier 
effect date would be CUE.  However, The Veteran has not 
claimed CUE in any prior RO decision as the basis for this 
earlier effective date claim.  In the absence of such a 
specific CUE claim, CUE cannot be a basis of the earlier 
effective date claim.  38 C.F.R. § 3.105 (2009); see Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (claim of CUE must be pled 
with specificity). 

Thus, potentially applicable statutory bases for an earlier 
effective date for service connection are not presented in 
this case.  To the extent the Veteran is attempting to raise 
a freestanding claim for an effective date in an attempt to 
overcome the finality of the prior August 1999 denial of 
service connection for a back disorder, the claim must be 
dismissed as without foundation in the law.  Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that 
"to the extent that [a veteran] has improperly raised a 
freestanding 'claim for an earlier effective date' in an 
attempt to overcome the finality of [RO] decisions, his 
appeal will be dismissed.")

The Board accordingly finds no basis in the law or facts in 
this case for an effective date for service connection for 
residuals of lumbosacral spine injury with degenerative 
changes, earlier than July 5, 2002.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

ORDER

An effective date earlier than July 5, 2002, for service 
connection for residuals of lumbosacral spine injury with 
degenerative changes is denied.


REMAND

The Veteran has been granted service connection and assigned 
a 20 percent initial evaluation for his service-connected 
residuals of lumbosacral spine injury with degenerative 
changes.  The DRO based this rating on obtained treatment 
records as well as on findings upon official examination in 
September 2008.  That examiner addressed ranges of motion, 
reported episodes of exacerbation or flares of increased 
severity of disability, and functional limitations associated 
with the disorder, including as associated with DeLuca 
factors of functional loss due to pain on undertaking motion, 
fatigue, weakness, and/or incoordination.  38 C.F.R. §§ 4.40 
and 4.45 (2009); DeLuca v. Brown,  8 Vet. App. 202 (1995).

However, the Veteran has submitted a statement in April 2010, 
as transmitted by his authorized representative, informing 
that his service-connected residuals of lumbosacral spine 
injury with degenerative changes have increased in severity 
since his most recent official examination for rating 
purposes.  Where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability. 
See 38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds 
that a contemporaneous and thorough VA examination should be 
conducted to determine the current severity of the Veteran's 
residuals of lumbosacral spine injury with degenerative 
changes.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the appealed 
claim for a higher initial rating.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The Veteran has also submitted new lay evidence consisting of 
two statements, one by an acquaintance and one by a coworker, 
attesting to severity of the Veteran's residuals of 
lumbosacral spine injury with degenerative changes, in 
addition to the Veteran's own new statements.  The Veteran 
has not waived RO review of this new evidence.  The Board may 
not consider this evidence in the first instance, also 
necessitating remand for RO review of this new evidence.  
38 C.F.R. §§ 19.37(b), 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to inform of 
any additional pertinent treatments or 
examinations that are not reflected in the claims 
file, including any pertaining to his claimed 
residuals of lumbosacral spine injury with 
degenerative changes.  With the Veteran's 
assistance, obtain any such identified records 
and associate them with the claims file.  

2.  Thereafter, afford the veteran an examination 
by a VA examiner with appropriate expertise, to 
address the nature and severity of current 
residuals of lumbosacral spine injury with 
degenerative changes.  The claims folders, to 
include this Remand, must be made available to 
the examiner for review in conjunction with the 
examination.  Any necessary and non-invasive 
tests and studies should be conducted.  The 
examiner should appropriately address 
standardized questions pertaining to low back 
disability, and provide a complete explanation 
for all findings and conclusions.  

a.  The examiner must address ranges of 
motion, reported episodes of exacerbation or 
flares of increased severity of disability, 
and functional limitations associated with the 
disorder including as associated with DeLuca 
factors of functional loss due to pain on 
undertaking motion, fatigue, weakness and/or 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 
(2009); DeLuca v. Brown,  8 Vet. App. 202 
(1995).

b.  In so doing, the VA examiner should note 
the veteran's history of low back disability, 
the prior VA (official) examination for 
compensation purposes in September 2008 and 
prior and subsequent treatments, the Veteran's 
own contentions and their credibility or lack 
of credibility (if so indicated), other lay 
statements and their credibility or lack of 
credibility (if so indicated), and any other 
relevant evidence within the claims file.

c.  The examiner should also note that the 
Veteran's assertion of an increased severity 
of disability since the September 2008 VA 
examination necessitated this remand 
examination, pursuant to 38 C.F.R. § 3.327(a) 
(2009); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

3.  Thereafter, the RO should readjudicate the 
remanded issue.  Because this is an initial 
rating claim, staged ratings should be 
considered, beginning from the July 5, 2002, 
effective date of service connection for 
residuals of lumbosacral spine injury with 
degenerative changes, pursuant to Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  If the 
benefit sought on appeal is not granted to the 
Veteran's satisfaction, he and his representative 
should be provided with a Supplemental Statement 
of the Case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


